Citation Nr: 0841919	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1972 and from March 1981 to March 1995.  The veteran 
died in June 2005.  The appellant is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In September 2008, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

During the hearing, the appellant submitted additional 
evidence with a waiver of initial RO consideration.  The 
additional evidence submitted is a signed authorization and 
consent release information to VA for private medical records 
concerning the veteran's physical condition and death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the Board hearing, the appellant's representative 
noted that he had an authorization and consent to release 
information to VA form (Form 4140) for Hillcrest Medical 
Center in Tulsa, Oklahoma, which was the treating hospital of 
the veteran at the time of his death.  The Form 4140 was 
signed by the appellant and faxed to the Board for inclusion 
in the record.  There is no current medical evidence 
contained in the claims file.  Thus, it is unclear to the 
Board the nature and extent of the veteran's medical 
treatment, particularly the treatment immediately prior to 
his death.  The veteran's death certificate reflects that the 
veteran was hospitalized at Hillcrest Hospital at the time of 
his death and the immediate cause of death was esophageal 
cancer.  As part of its duty to assist, the VA is required to 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(1).  Accordingly, the RO should attempt to obtain 
and associate with the claims file the veteran's treatment 
records, including the terminal hospital records from 
Hillcrest Medical Center.  

The Board observes that the RO did not properly notify the 
appellant for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for cause of death.  
Additional VCAA notice requirements attach in the context of 
a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In addition, the content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Id.  In 
this case, the VCAA letter dated in August 2005 notified the 
appellant of the evidence and information required to 
substantiate a DIC claim on a previously service-connected 
claim.  However, the letter did not notify the appellant of 
any conditions that were service-connected at the time of the 
veteran's death.  Thus, the RO should provide the veteran 
with a new VCAA notice letter that complies with Hupp.
Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant a new 
VCAA notice letter, providing (1) a 
statement of the conditions for which 
the veteran was service connected at 
the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
conditions not yet service connected.

2.	The RO should take appropriate steps to 
contact the appellant and to elicit 
from her the names and addresses of the 
healthcare providers who have treated 
the veteran for esophageal cancer and 
the dates of the treatment.  After 
securing any appropriate consent from 
the appellant, VA must obtain any 
treatment records identified by the 
appellant that have not been previously 
associated with the claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
appellant, it must inform her and her 
representative of this, request her to 
provide copies of the outstanding 
medical records and allow her the 
opportunity to obtain these records.       

3.	Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement service connection for the 
cause of the veteran's death.  All 
additional evidence and argument 
submitted by the appellant should be 
considered.  In the event the benefits 
sought on appeal are not granted, the 
appellant and her representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


